

Exhibit 10.25


STATEMENT OF WORK
TFO-001


This Statement of Work (“SOW”), by and between Touchpoint Metrics, Inc. (“the
Company”) and Tanger Factory Outlet Centers, Inc. (“Client”) effective as of the
date accepted by Client below (“Effective Date”), will serve as Client’s
approval for the Company to begin work on the project outlined in the Company’s
August 13, 2012 proposal for services titled “Proposal for Tanger Outlets”
(“Proposal”) under the general terms of the engagement as described there and in
the following:


Project Name:  Outlet Center Customer Experience Improvement


Project Description:  Best practices-based experience design and delivery
standardization for Tanger Outlet Centers.


Phase 1, Immersion
§ Project Planning and Scheduling
§ Project Kick-Off and Data Gathering
§ Convention CEM Presentation
§ Research Plan
 
Phase 2, Insights and Analysis
§ 1:1 Internal Interviews
§ Desk Research
§ Touchpoint Mapping Workshop (Internal)
§ Site Visit(s)
Phase 3, Experience Strategy Development
§ Strategy Articulation
§ Areas for Improvement
§ Working Strategy Session
 
Phase 4, Design and Standardization
§ Experience Definitions and Written Standards Guidelines
§ Prioritization Framework and Implementation Roadmap
§ Management Presentation and Strategy Session
 
Not Included:
§ Ideation Workshop
§ Customer Persona
 
 
§ Touchpoint Maps
§ Customer Research
 
 
§ Journey Maps
§ Training Design/Delivery
 



Budget Estimate:


Phase I:
Immersion
$12,950
Phase II:
Insights
$28,500
Phase III:
Optimize
$14,000
Phase IV:
Design
$21,000
 
  Total Fees:
$76,450



The Company’s budget estimates are based on an estimate of the actual time and
resources required to complete the SOW. These fees are presented as a fixed bid
fee to complete the work outlined.  The fees would only change if the scope of
work changes, and only if authorized by the Client in advance, through a signed
Estimated Addendum, of such fees being incurred. Out-of-pocket expenses are not
included, but typically do not exceed 10% of budget total for an engagement of
this type.  See “Out-of-Pocket Expenses” section below.



 
 

--------------------------------------------------------------------------------

 



Payment Schedule:
Upon the Effective Date, an amount equal to one-third of the total amount of
fees specified in the Budget Estimate (i.e., Seventy six thousand four hundred
fifty U.S. Dollars ($76,450) (the “Project Fee Total”) will be invoiced and due
upon receipt of such invoice ($25,483).  Based on an anticipated timeline of 60
days, the second invoice for an additional one-third of the Project Fee Total
($25,483) will be sent out forty-five (45) days after the Effective Date.  The
third and final invoice for the remaining one-third of the Project Fee Total
($25,484) will be sent upon delivery of the final report and all deliverables
specified in the Project Description, or sixty (60) days after the Effective
Date, whichever comes second.  All invoices, except the initial invoice which is
due upon receipt, are due Net 15 days.


Out-of-Pocket Expenses:
This SOW does not include out-of-pocket expenses. Out-of-pocket expenses include
(but are not limited to) color outputs, copies, deliveries, sample acquisition
or remuneration, phone, travel, etc. All out-of-pocket expenses are billed at
cost, and are estimated not to exceed 10% of Project Fee Total. If the demands
of the project dictate expenses that exceed this, then written approval will be
obtained from Client in advance of these expenses being incurred. Out-of-pocket
expenses $5,000 and up that are agreed to in advance by Client are subject to a
50% deposit, payable to the Company prior to ordering the service.


Approvals:
The current authorized approval source for Client is Carrie Geldner.


Terms and Conditions:
This SOW is entered under and pursuant to the Services Agreement between the
Company and the Client (“Agreement”) dated August 28, 2012, and is subject to
all the terms and conditions of that Agreement.




For the Company
 
Accepted for Client
           
MICHAEL HINSHAW
 
CARRIE GELDNER
Signature
 
Signature
     
Michael Hinshaw
 
Carrie Geldner, Senior Vice President,
President
 
Marketing & CMO
               
8/29/12
August 28, 2012
 
Date













 
Statement of Work – TFO-001
Page 2 of 2



 
 

--------------------------------------------------------------------------------

 
